Case: 10-50598     Document: 00511926786         Page: 1     Date Filed: 07/19/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 19, 2012

                                       No. 10-50598                        Lyle W. Cayce
                                                                                Clerk

ISABEL MARTINEZ-PEREZ,

                                                  Petitioner - Appellant
v.

UNITED STATES OF AMERICA; BUREAU OF PRISONS; WARDEN, RCDC
III; ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                  Respondents - Appellees



                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 4:10-CV-48


Before JOLLY, DeMOSS, and STEWART, Circuit Judges.
PER CURIAM:*
        Isabel Martinez-Perez, federal prisoner # 97046-008, proceeding pro se
and in forma pauperis, challenges the denial of his § 2241 petition seeking the
benefit of drug-rehabilitation programs and halfway house placement. The
district court dismissed the action for lack of subject-matter jurisdiction and for
failure to exhaust his administrative remedies. Martinez contends the court
erred because: his claim was properly brought under § 2241; he was not


       *
         Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
   Case: 10-50598   Document: 00511926786     Page: 2   Date Filed: 07/19/2012



                                 No. 10-50598

required to exhaust his administrative remedies; exclusion from the program
violated his due-process rights; and, exclusion violated his equal-protection
rights.
      Martinez, a native of Mexico, was convicted of illegal reentry subsequent
to a conviction for commission of an aggravated felony in violation of 8 U.S.C.
§§ 1326(a) and (b)(2).     He was sentenced to, inter alia, 60 months of
imprisonment. Immigration and Customs Enforcement (ICE) issued a detainer
against him under 8 U.S.C. § 1231(a)(5) based on its determination that he is
subject to immediate removal from the United States upon his release from
Bureau of Prisons’ (BOP) custody. While in prison, Martinez filed a habeas
petition under 28 U.S.C. § 2241, asserting that the BOP improperly denied him
certain benefits and opportunities made available under 18 U.S.C. §§ 3621 and
3624 on the basis that he is not a U.S. citizen.
      This petition is foreclosed by our court’s recent decision in Ricardo
Gallegos-Hernandez v. United States, 2012 WL 2914038 (5th Cir. July 18, 2012).
                                                                  AFFIRMED.




                                       2